Title: Mary Smith Cranch to Abigail Adams, 2 August 1789
From: Cranch, Mary Smith
To: Adams, Abigail


        
          Braintree August 2d 1789
          My dear Sister
        
        I have been several times to your new house but I do feel such a want of my dear sisters smiling countinance that I do not know how to bear the house I go into the best Parlour & set my self down & view mrs Smith & the coll— this gives me some pleasure but I want to put little Jack in her arms I do wish to see & hug the little creature again that sweet archness in his countinance I shall never forget
        I have a pretty little Boy of my own a son of mr Hunts from the wist Indias mr Durant brought him for his health & to be educated he is five years old— he is a well behave’d amiable Cchild very sprightly & playful—but easely manag’d you know how dearly I love to have little Folks about me mr Durant wish’d me to take him & I have done it— He is as fond of us all as if we were his own Family—but I find I feel more anxious least any thing should befall him than if he was my own Son— He is not only the only Son of his Parents but all the child they have left having lost four they sent this away to save him. He told me last night that “God had been pleas’d to take from him all his Brothers & sisters but he had mark’d him for no dye”
        Mrs Durant is just gone she has had a most painful consumtion— Sally Austen liv’d but a little while after you went away mrs Austen is intitled to all our pity. She behaves with great propreity—these my sister are trying Scenes indeed
        Mrs Smith very unexpectedly got to bed with a Daughter about a fortnight since she wak’d with a cat of Mrs Greens upon her stomack—& it frighten’d the poor little girl six weeks too soon into the world it is a weak thing but we hope it will live mrs Smith was so frightend that she sprung out of Bed & ran into Nabbys chamber & lay upon her bed & cry’d an hour she thought it was a rat not having a cat in the house
        your mother Hall I believe is well but I have been so confin’d by having such poor help that I have not been to see her
        Mrs Pallmer & Daughters are well they look very nice & comfortable sister is with mrs Norton. she is—so so—but heaves many a sigh for aunt adams— Lucy has been in Boston for these ten days visiting about a thing she has not done for these seven years—
        Cousin John spent a week with us at commencment— Thomas returnd with him & went to haveral & is not yet come home they were both well
        Lucy wants much to know if you found your china safe— you met with better luck I hope than when you came from England
        Mrs Alleyn is return’d she could not be contented from her son—
        Mrs Brisler has her health remarkably well— her last Baby is a Picture the other is much better & stronger than it was
        Mr Cranch has been at court these ten days & had it not been for my little Boy I should have been very dull
        I went the other day to make Mrs Bass a visit at your old house I have never before sat down in it, but such a variety of thoughts arose in my mind as gave me both pleasure & pain— I am determin’d not to indulge these lonely feelings—having injoy’d a good for so long a time— shall the loss of it make me overlook all my present injoyments? It shall not I will add the past to the present & anticipate good things to come: this is much more rational & more Philosophical is it not?
        I did design to have added more but I have an oppertunety to send this now
      